EMAGIN CORPORATION 3006 Northup Way, Suite 103, Bellevue, WA98004 September 17, 2010 VIA ELECTRONIC SUBMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: eMagin Corporation (the “Company”) Registration Statement on Form S-3/A Filed September 8, 2010 File No. 333-144865 Ladies and Gentlemen: The Company previously filed the above-referenced Post-Effective Amendment on Form S-3/A registration statement and hereby request that such filing be withdrawn at your earliest convenience. The Company requests this withdrawal as the registration statement was incorrectly filed as an S-3/A rather than as a POS AM. Please apply the Company’s filing fee to its account with the SEC. If you have any questions concerning this matter, please contactRichard A. Friedman, Esq., of Sichenzia Ross Friedman Ference LLP, the Company’s attorneys, at (212) 930-9700. Thank you for your assistance in this matter. eMagin Corporation By: /s/ Paul Campbell Paul Campbell Chief Financial Officer
